986 F.2d 1423
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Robert V. WARD, Plaintiff-Appellant,v.Raymond SABBATINE, Defendant-Appellee.
No. 92-5697.
United States Court of Appeals, Sixth Circuit.
March 4, 1993.

1
Before KEITH and BATCHELDER, Circuit Judges, and CHURCHILL, Senior District Judge.*

ORDER

2
This pro se Kentucky prisoner appeals a district court order dismissing his civil rights complaint filed under 42 U.S.C. § 1983.   The appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


3
Seeking solely monetary relief, Robert V. Ward alleged that defendant was deliberately indifferent to his serious medical and dietary needs.   Ward alleged that he was unable to eat solid food, that his requests for a liquid diet were denied, and that medication given to him by defendant caused permanent damage to his eyesight.   Defendant was sued in his individual capacity.   The district court dismissed the complaint as frivolous within the meaning of 28 U.S.C. § 1915(d).


4
Upon review, we conclude that the dismissal of the complaint as frivolous was not an abuse of the district court's discretion.   See Denton v. Hernandez, 112 S.Ct. 1728, 1733 (1992).


5
A complaint is frivolous within the meaning of § 1915(d) if it lacks an arguable basis in law or fact.   Neitzke v. Williams, 490 U.S. 319, 325 (1989);   Lawler v. Marshall, 898 F.2d 1196, 1198 (6th Cir.1990).   Ward's complaint is frivolous because he failed to establish an arguable legal basis for his claim.


6
Accordingly, the district court's order of dismissal is affirmed.   Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable James P. Churchill, Senior U.S. District Judge for the Eastern District of Michigan, sitting by designation